     Case 3:21-cr-00093-WKW-KFP Document 21 Filed 08/20/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                           EASTERN DIVISION

UNITED STATES OF AMERICA                  )
                                          )
      v.                                  )      CASE NO. 3:21-CR-93-WKW
                                          )
WILLIE JAMES CALHOUN                      )

                                      ORDER

      Before the court is the Magistrate Judge’s oral recommendation on February

9, 2021, concerning Defendant’s consent to conduct the change of plea hearing by

videoconference.     There being no objection to the Recommendation, it is

ORDERED that, for the specific reasons stated on the record that the change of plea

hearing could not be further delayed without serious harm to the interests of justice,

the Recommendation is ADOPTED.

      DONE this 20th day of August, 2021.

                                              /s/ W. Keith Watkins
                                              UNITED STATES DISTRICT JUDGE
